Citation Nr: 0606416	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.

This case arises from a March 2003 rating decision and was 
remanded by the Board of Veterans' Appeals (Board) in 
February 2005.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes effective in November 1999.

2.  The veteran's current disabilities are noninsulin 
dependent diabetes mellitus type II (rated as 20 percent 
disabling), glaucoma and senile cataracts (rated as 20 
percent disabling), and degenerative joint disease and 
arthritis (rated as 10 percent disabling).  The combined 
total rating is 40 percent.

3.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, or bedridden.

4.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.

5.  The veteran does not have one disability rated as 100 
percent disabling and additional disabilities independently 
ratable as at least 60 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being permanently housebound are not met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352, 4.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VA advised the veteran of the four elements required by 
Pelegrini II in a May 2005 letter.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, this was 
harmless error.  VA sent the veteran notice in May 2005 and 
subsequently readjudicated his claim in a July 2005 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claim, 
and respond to VA notices.  

Numerous VA and private outpatient records are in the file.  
The veteran underwent VA examinations in February 2003, May 
2005, and June 2005 (the reports of these examinations have 
been reviewed).  He has not indicated that there are any 
outstanding records pertaining to his claim.  In fact, in a 
September 2005 statement the veteran asserted that he had no 
additional evidence to submit.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.   

II.  Special monthly pension

The veteran receives a nonservice-connected pension.  
However, a veteran who is receiving such a pension may 
receive this pension at a higher rate if he is in need of 
"regular aid and attendance."  38 U.S.C.A. § 1521(d).

A person is to be considered in need of regular aid and 
attendance of another if such person is (1) a patient in a 
nursing home or (2) helpless or blind, or so nearly helpless 
or blind as to need or require the regular aid and attendance 
of another.  38 U.S.C.A. § 1502(b).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a "factual need" for aid and attendance. 38 
C.F.R. § 3.351(c).  
 
There is no evidence that the veteran is a patient in a 
nursing home.  While he is apparently blind in his left eye, 
the same cannot be said of his right eye.  At a February 2003 
VA eye examination, corrected right eye vision was 20/30 far 
and 20/20 near.  At a June 2005 VA examination, corrected 
right eye vision was 20/60 far and 20/25+2 near.  Other VA 
and private treatment records dated during the course of this 
appeal reflect similar results, and do not indicate 
concentric of the visual field to 5 degrees or less.  

The following should be considered when determining if there 
is a "factual need" for regular aid and attendance: 

  Is the appellant unable to dress or undress himself, 
or to keep himself 	ordinarily clean and presentable? 
  Does he require frequent adjustment of any special 
prosthetic or 	orthopedic appliances which by reason of 
the particular disability 	cannot be done without 
aid? 
  Is he unable to feed himself through loss of 
coordination of upper 	extremities or through extreme 
weakness?
  Is he unable to attend to the wants of nature? 
  Is his incapacity such that he requires assistance on 
a regular basis to 	protect him from the hazards or 
dangers incident to his daily 	environment?

38 C.F.R. § 3.352(a).  

It is not necessary that all these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal function which the appellant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  Id..  However, 
it may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Relevant medical records document VA and private outpatient 
visits between May 2002 and March 2005, as well as 
examinations of the veteran in February 2003, May 2005, and 
June 2005.  He was described as well groomed at his February 
2003 examination and numerous outpatient visits between May 
2002 and May 2005.  In short, he has generally not appeared 
dirty or incapable of dressing dress himself or attending to 
the wants of nature.  He has consistently been described as 
being well nourished.  There is also no evidence that he uses 
prosthetics or an orthopedic appliance.

Moreover, he has described a lifestyle of great functional 
capability and self-sufficiency.  He said he woke up at 7 
a.m., bathed, dressed, and ate breakfast by himself.  After 
breakfast, he would walk to buy a newspaper which he would 
read after returning home.  Later, he would walk through his 
backyard and house.  Lunch at midday was followed by a one- 
to two-hour nap (in a hammock).  He bathed again at about 5 
p.m. and ate dinner at 6 p.m.  He then watched television and 
was in bed by 9 p.m.  He also reported that he accompanied 
his wife to the grocery store and to pay public utilities.

At his May 2005 examination, he reported that daily he would 
clean the garden, feed the dog, watch television, read the 
paper, go to the supermarket and church, visit friends, and 
receive family visitors at his home.  He was able to walk 
without another person's assistance and could leave home at 
any time (although company was recommended for travel).  In 
sum, the evidence has certainly not indicated that the 
veteran has depended on family to protect him from hazards or 
dangers incident to his daily environment.  

If a veteran is not in need of regular aid and attendance, 
but if he has a single permanent disability rated 100 percent 
disabling under the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), he is entitled to 
pension benefits at the "housebound" rate if he: 

(1) has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or
       
(2) is "permanently housebound" by 
reason of disability or disabilities 
(i.e., the veteran is substantially 
confined to his dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.  

38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

In this case, the veteran does not qualify for special 
monthly pension based on having one disability rated as 100 
percent disabling and additional disabilities independently 
ratable as at least 60 percent disabling.  Currently, his 
combined rating is 40 percent, and thus he does not meet the 
legal criteria for payment of pension at the housebound rate.  
See Sabonis, 6 Vet. App. at 430 (1994).  Likewise, he is 
clearly not confined to his dwelling and the immediate 
premises.  


ORDER

Special monthly pension on account of the need for aid and 
attendance of another person or on account of being 
permanently housebound is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


